PER CURIAM.
The petitioner files this timely petition for writ of certiorari to review an order of the trial court requiring the petitioner to disclose for an in camera inspection all evidence favorable to the respondent.
Respondent argues that common law certiorari is not the appropriate vehicle to review the order of the trial court. This contention was specifically rejected by this court in State v. Gillespie, Fla.App.1969, 227 So.2d 550.
The record before the court conclusively shows that the respondent has satisfied the dictates of this court’s announced prerequisite for the entry of the order here reviewed. State v. Williams, Fla.App.1969, 227 So.2d 253, and State v. Gillespie, supra.
Inasmuch as the respondent has laid the predicate required for the entry of an order compelling disclosure of all evidence favorable to him for an in camera inspection by the trial court, the petition for writ of certi-orari is
Denied.
HOBSON, C. J., and LILES and PIERCE, JJ., concur.